Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 1 of 19




             EXHIBIT 6
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 2 of 19


                                                                    Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
     -------------------------------X
     DEMOCRACY PARTNERS, LLC, et            :
     al.,                                   :
                                            :   Case No:
                 Plaintiffs                 :   1:17-CV-1047-ESH
                                            :
                        -vs-                :   Pages 1 - 107
                                            :
     PROJECT VERITAS ACTION FUND,           :
     et al.,                                :
                                            :
                 Defendants                 :
     -------------------------------X


                Videotape Deposition of Scott Frey
                           Washington, D.C.
                     Tuesday, November 27, 2018




     Reported by:     Kathleen M. Vaglica, RPR, RMR
     Job No:    443993


                         MAGNA LEGAL SERVICES
                             (866) 624-6221
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 3 of 19


                                                                    Page 2
1

2

3

4

5

6                                 Tuesday, November 27, 2018

7                                 (9:35 a.m.)

8

9    Videotape Deposition of Scott Frey, held at the

10   offices of:

11

12         Verdi & Ogletree PLLC

13         1325 G Street, N.W.

14         Suite 500

15         Washington, D.C.       20005

16

17

18   Pursuant to notice, before Kathleen M. Vaglica, RPR,

19   RMR, a Notary Public in and for the District of

20   Columbia.

21

22
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 4 of 19


                                                                    Page 26
1                 MR. CALLI:     Yes.

2                 THE WITNESS:     Not that I'm aware of.

3    BY MR. CALLI:

4          Q.     Since July 31 of 2018, so this past

5    summer, have you communicated in any manner with

6    Mr. Creamer?

7          A.     As a matter of course, he continues his

8    work on coalition activities.          So, yes.     The answer

9    is yes.

10         Q.    Okay.    I'll be more specific.         I

11   apologize.     Since July 31 of 2018, have you

12   communicated with Mr. Creamer in any way about the

13   termination by AFSCME of its relationship with him

14   and Democracy Partners?

15         A.    Not that I can recall, no.

16         Q.    Are you aware if -- and let me stop.               Who

17   is the president of the union currently?

18         A.    Lee Saunders.

19         Q.    Was he president from 2014 to the

20   termination of AFSCME's relationship with

21   Mr. Creamer?

22         A.    Yes, he was.
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 5 of 19


                                                                    Page 27
1           Q.   Are you aware if Mr. Saunders has

2    communicated with Bob Creamer since July 31 of 2018

3    about Mr. Creamer's prior relationship with AFSCME?

4           A.   Not to my knowledge.

5           Q.   About AFSCME's termination of Mr. Creamer?

6           A.   If, if that occurred, I'm not aware of it.

7           Q.   About any desire by Mr. Creamer to renew

8    the relationship with AFSCME?

9           A.   Again, if that occurred, I'm not aware of

10   it.

11          Q.   And that last question I didn't ask about

12   you.   You've had no discussions with Mr. Creamer

13   since July 31, 2018, about potentially renewing the

14   relationship between him and AFSCME?

15          A.   Not that I recall.

16          Q.   After AFSCME had a professional

17   relationship with Mr. Creamer for so long in

18   different capacities, why hasn't the union initiated

19   those discussions with him subsequent to the

20   termination?

21          A.   First of all, we, we're in a new era in

22   terms of our fiscal concerns.          We just came through
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 6 of 19


                                                                    Page 28
1    a Supreme Court decision that, with potential

2    effects to our bottom line, and I have not renewed a

3    contract for consulting with anyone because of those

4    concerns about our, our budget.

5                So we've acquired a new vendor for the

6    patch-through call service that Mr. Creamer

7    provided, and it seemed to be working fine, so we

8    saw no reason to reenter any kind of discussion with

9    him about consulting.

10         Q.    Consulting or the calls?

11         A.    Or the calls, right.

12         Q.    When in your -- the new era budgetary-wise

13   that you just testified about, when do you define

14   the start of that new era budgetwise?            When do you

15   pinpoint that generally?

16         A.    Well, I think the concern about the future

17   of the union was impressed upon me the day I walked

18   in the door.     We had come through a Supreme Court

19   decision, Harris v Quinn, that signaled more threats

20   to come, which subsequently came in the form of

21   Friedrichs V California Teachers Association.

22               During that course, it became increasingly
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 7 of 19


                                                                    Page 29
1    apparent to the union that the Supreme Court may

2    decide the decision on our ability to collect

3    fair-share fees, and we were looking for savings in

4    our budget and ways to conserve resources, and we

5    were all asked to contribute, we, all the directors

6    of the various departments in the union, were asked

7    to find ways to be more cost effective.

8                When the contract ended, I felt, unless I

9    had a very good reason for replacing that role, I

10   would need to justify it, and at that point, given

11   the fiscal constraints, I decided there was little

12   justification for it.

13         Q.    When you say the contract ended, are you

14   referring to the contract with Mr. Creamer?

15         A.    Yes, that's right.

16         Q.    You started this aspect of your testimony

17   that you just concluded with the word "first," and

18   then you discussed the budgetary concerns and the

19   Supreme Court decisions.         Is there additional

20   reasons that you intended to testify about when you

21   said "first"?

22               You said -- I asked you a question, and
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 8 of 19


                                                                    Page 30
1    you started your answer by saying "first."             So what

2    I'm asking is --

3          A.    No, I was just trying to establish that it

4    was when I came in the door was the answer to the

5    question.     To me I assumed that these discussions

6    were occurring before I came in about these external

7    threats and what they meant to the union and the

8    need to find budget savings and be more responsible,

9    well, just heighten our sense of responsibility of

10   our fiduciary obligations.

11         Q.    I understand.      So these, for clarification

12   of the record, these concerns preceded the

13   termination of the relationship with Mr. Creamer?

14         A.    Yes, definitely.

15         Q.    And they, as you testified to, they

16   impacted a decision not to renew or not to have

17   discussions about renewal?

18         A.    They did.     Not -- they weren't the sole

19   consideration was the election, the election of

20   President Trump, and the value that a consultant

21   like Mr. Creamer brought to me seemed less useful in

22   a Trump White House.
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 9 of 19


                                                                    Page 31
1                 So we had considered a consultant that

2    might help us open doors with Republican offices,

3    but when it became apparent that the price tag for

4    someone like that would actually increase my budget,

5    we decided to drop that idea and felt like we could

6    do that work on our own anyway, which we, which we

7    did.

8            Q.   Do you know approximately how long after

9    the termination of AFSCME's relationship with Bob

10   Creamer on October 21 of 2016 the union engaged a

11   substitute vendor to handle the robocalls and

12   calling?

13          A.    I think we began to think about it right

14   away.    I had a discussion with Ms. Coufal so she

15   understood that we had terminated the agreement, and

16   I think that moment we said we got to find someone

17   else, so she set about at my direction inquiring

18   within the organization of vendors that people might

19   be using that would provide that service.

20                MR. CALLI:     May I please have exhibit

21   stickers for Exhibits 2, 3 and 4.

22                (Frey Exhibit No. 2, AFSCME Expense
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 10 of 19


                                                                     Page 74
1    the subsequent day.

2          Q.     Tuesday?

3          A.     I believe so.      It was a phone call.        I

4    don't recall the exact time.          It might have been two

5    days.      As I said, I don't recall if he was traveling

6    or out of pocket, but he called me as soon as he was

7    able to, I believe.

8          Q.     Tell me, if you would, what you remember

9    about your conversation with President Saunders.

10         A.     He was extremely angry.         He was

11   disappointed with both Mr. Woodhouse and

12   Mr. Creamer, that they could allow this type of

13   distraction to occur and that there was a concern

14   that somehow by implication AFSCME had something to

15   do with this because of our financial relationship,

16   and he didn't want any part of it, and he was

17   concerned about why they hadn't notified him

18   directly or at least why Brad had not notified him

19   directly.     That was a pretty short conversation,

20   actually.

21         Q.     Was there a decision made -- let me back

22   up.
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 11 of 19


                                                                     Page 75
1                 Whose decision was it to terminate the

2    contract and relationship with Bob Creamer's

3    Strategic Consulting Group and Democracy Partners?

4          A.     I went up to discuss this, as I said, with

5    the chief of staff on the, I believe it was the

6    17th, and we just mutually agreed that we should end

7    the relationship.

8          Q.     At that time?

9          A.     At that time.

10         Q.     That first meeting that you, conversation

11   you had with the chief of staff of AFSCME?

12         A.     That's correct.      I mean, that would be a

13   recommendation to the president, which we felt he

14   would not disagree with.

15         Q.     Did you communicate that recommendation to

16   the president in the short call that you just

17   testified about that you had with Mr. Saunders the

18   day after or two days after the release of the

19   video?     Or did you have to?

20         A.     I didn't have to, no.

21         Q.     Tell me why.

22         A.     Because, again, I don't recall the
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 12 of 19


                                                                     Page 77
1          A.     Again, we felt there was -- understanding

2    what we knew about this organization, Project

3    Veritas, and their representation, their reputation

4    for misrepresenting the facts and doing these types

5    of videos, we did feel that there was an element of

6    indiscretion that they'd allowed Mr. Foval into

7    their midst without serious vetting, that they

8    created a, it was the view at the time that they had

9    created the opportunity for this, for this operation

10   to occur, and it had become a major distraction to,

11   and an unnecessary one at a critical moment in time.

12                We did not want, we did not, we did not

13   want to, we did not welcome the distraction that it

14   had created.

15         Q.     When you say they had let Mr. Foval out

16   into their midst without proper vetting, you're

17   referring to Mr. Creamer, Democracy Partners, and

18   Strategic Consulting Group?

19         A.     That's correct, yes.        We felt like that it

20   was carelessness on their part.

21         Q.     And when you say they created an

22   environment where this could occur, whatever you
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 13 of 19


                                                                     Page 78
1    testified to, you're referring to Creamer, Democracy

2    Partners, Strategic Consulting Group, not to Project

3    Veritas?

4          A.     I'm referring particularly to Mr. Creamer

5    and Mr. Woodhouse in whatever capacity they were in.

6          Q.     Prior to the letter -- let me back up.

7    Did AFSCME have concerns about anything Mr. Creamer

8    said on the video that was released?

9          A.     I am trying to remember what he said in

10   the video.     My recollection is that we did.           We did

11   have concerns with what he said.           What specifically

12   those were without reviewing the video again I

13   wouldn't, wouldn't recall specifically what those

14   concerns were, but that he was speaking ad hoc about

15   his strong ties to the Clinton Campaign, and it

16   seemed a bit inappropriate, but then, again, we also

17   were aware that, of the view that the video had been

18   highly selectively edited, and, likely, those words

19   were taken out of context.

20                I think it was the overall sense that they

21   allowed this to occur, they invited this opportunity

22   into their midst, but I think the broader concern
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 14 of 19


                                                                     Page 79
1    was just clearly, regardless of the circumstances

2    that led to the video, the video in itself and the

3    way it was released and the timing was a very

4    unfortunate distraction, and we didn't want to be

5    party to it.

6          Q.     The termination letter that I've marked as

7    an exhibit and provided you a copy with, did you

8    inform Mr. Creamer verbally that AFSCME was

9    terminating its relationship with him and his entity

10   and Democracy Partners before that letter was

11   transmitted to him?

12         A.     My recollection was I called him and told

13   him the letter was coming.

14         Q.     Do you know, do you remember what day that

15   week in relation to the letter -- the letter is on

16   Friday.     The letter, the day of the letter is Friday

17   of that week.      The first Veritas video was released

18   Monday.     Do you remember what day you had the call

19   with Mr. Creamer?

20         A.     I think it was the day the letter was

21   dated, the day we released it to him.

22         Q.     Did he attempt to explain or dissuade the
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 15 of 19


                                                                     Page 85
1    discussing them with Mr. Creamer.            Okay?

2          A.     Okay.

3          Q.     Did Mr. Creamer inform you whether or not

4    he or Strategic Consulting Group or Democracy

5    Partners had the intern sign a nondisclosure or

6    Confidentiality Agreement?          All these questions for

7    time frame are Monday, the release of the video, to

8    the termination letter on Friday of that week.

9          A.     I don't recall that, any conversation

10   about that.

11         Q.     Do you recall if you ever asked him?

12         A.     I did not ask him.

13         Q.     Did Mr. Creamer inform you -- again, all

14   these questions are that week; okay?            I'm asking you

15   about October 17 to October 21 in any of the calls

16   you might have had with Mr. Creamer or meetings or

17   e-mails, any communication.

18                Did he ever inform you whether he had

19   asked the intern for identification before her first

20   day at Democracy Partners?

21         A.     I don't recall such a discussion.

22         Q.     Did you ever ask him that?
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 16 of 19


                                                                     Page 86
1          A.     I did not.     It all seemed very moot at the

2    time.

3          Q.     Did you discuss with Mr. Creamer whether

4    he had asked the intern for a resume before her

5    first day at Democracy Partners before being hired?

6          A.     Again, the circumstances of her presence

7    there at that point seemed irrelevant, so I don't

8    recall having that conversation with him.

9          Q.     You don't recall or you didn't, just so

10   the record is clear?

11         A.     I don't recall.      I suspect I did not.

12         Q.     Okay.    You understand I have to ask these

13   questions, so --

14         A.     I understand.      That's fine.

15         Q.     So I do appreciate your statement that it

16   seemed to you to be moot, but I have to go through

17   these questions.

18         A.     Understood.

19         Q.     Did Mr. Creamer disclose to you that he

20   came to hire the intern through a donor who had sent

21   $20,000, I believe, that amount or had sent money to

22   contribute to Democracy Partners and the causes on
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 17 of 19


                                                                     Page 91
1    question.

2                 MR. CALLI:     Okay.

3                 THE WITNESS:      Yeah, we didn't have a

4    contract with that organization.

5    BY MR. CALLI:

6          Q.     I'm just a small-town, country lawyer, so

7    I'm not being specific enough for the fancy

8    Washington lawyers for whom I have great respect and

9    admiration.

10                So the relationship I'm referring to is

11   the one about which you testified to that your

12   lawyer now gives me the opportunity to highlight,

13   again, which was the financial relationship.

14         A.     Mm-hmm.

15         Q.     So what I'm asking about is who, what,

16   when, where, and why did AFSCME decide to end or did

17   it decide to end its, did AFSCME decide to end its

18   financial contributions and support to AUFC?

19         A.     Yes.

20         Q.     When did that recommendation or decision

21   get made?

22         A.     It was concurrent with the decision about
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 18 of 19


                                                                     Page 92
1    Mr. Creamer.

2          Q.     You were going to say something.

3          A.     No.

4          Q.     You looked like you were going to say

5    something.     The video is going to capture that you

6    look like you were going to say something.

7          A.     I think I answered your question.

8          Q.     You did.

9                 MR. CALLI:     I recommend we move forward

10   and not take a lunch break, and I doubt I will go

11   past 1 o'clock.       I doubt I will go close to

12   1 o'clock, but I reserve the right to go to one and

13   be done.

14                MS. KELLER:     I'm okay with that.        Is our

15   reporter and videographer?

16                MR. CALLI:     Really.    Okay.    If we need a

17   little break, though, please let us know.

18   BY MR. CALLI:

19         Q.     Let me show you Frey 8 for the deposition

20   and a copy to your counsel and to Mr. Sandler.

21                MS. KELLER:     Thank you.

22                (Frey Exhibit No. 8, June 1, 2017, E-mail
Case 1:17-cv-01047-ESH Document 63-11 Filed 05/06/19 Page 19 of 19


                                                                 Page 107
1                   CERTIFICATE OF NOTARY PUBLIC

2                 I, Kathleen M. Vaglica, the officer before

3    whom the foregoing deposition was taken, do hereby

4    certify that the witness whose testimony appears in

5    the foregoing deposition was duly sworn by me; that

6    the testimony of said witness was taken by me in

7    stenotype and thereafter reduced to typewriting

8    under my direction; that said deposition is a true

9    record of the testimony given by said witness; that

10   I am neither counsel for, related to, nor employed

11   by any of the parties to the action in which this

12   deposition was taken; and, further, that I am not a

13   relative or employee of any attorney or counsel

14   employed by the parties hereto, nor financially or

15   otherwise interested in the outcome of the action.

16

17

18                                Notary Public in and for

19                                District of Columbia

20

21   My Commission Expires:

22   February 28, 2021
